

TERMINATION AGREEMENT
 
THIS AGREEMENT is made effective the 13th day of April, 2006
 
A M O N G:
 
OCCULOGIX, INC., a corporation incorporated under the laws of the State of
Delaware


(hereinafter referred to as “OccuLogix”)




- and -




AMD MEDICAL SERVICES INC., a corporation incorporated under the laws of the
Province of Ontario
 
(hereinafter referred to as “AMD”)




- and -




DR. IRVING J. SIEGEL, M.D. of the Town of Richmond Hill in the Province of
Ontario


(hereinafter referred to as “Siegel”)




- and -




OCCULOGIX CANADA CORP., an unlimited liability company incorporated under the
laws of the Province of Nova Scotia
 
(hereinafter referred to as “OCC”)




- and -






--------------------------------------------------------------------------------

3



RHEO CLINIC INC., a corporation incorporated under the laws of Canada
 
(hereinafter referred to as “RHEO CLINIC”)




- and -




TLC VISION CORPORATION, a corporation incorporated under the laws of the
Province of New Brunswick
 
(hereinafter referred to as “TLCV”)




WHEREAS the appointment of Siegel as the Vice President, Clinical Affairs of
OccuLogix is terminated at the close of business on the date hereof;
 
AND WHEREAS the employment agreement (“Siegel’s Employment Agreement”), dated as
of August 1, 2003, between Siegel and Vascular Sciences Corporation (now
OccuLogix), as amended by an amending agreement dated as of September 1, 2005,
between Siegel and OccuLogix, is terminated at the close of business on the date
hereof;
 
AND WHEREAS Siegel is a beneficial owner, director and officer of AMD;
 
AND WHEREAS Quest Clinical Trials Inc. (now AMD), Rheo Clinic, Siegel and
OccuLogix, L.P., entered into an amended and restated consulting agreement,
dated as of August 1, 2003, pursuant to which, among other things, Quest
Clinical Trials Inc. (now AMD) provided medical and other services to Rheo
Clinic in connection with the operation of its Rheopheresis™ clinic located in
the City of Mississauga (the “Original Consulting Agreement”);
 
AND WHEREAS the Original Consulting Agreement amended and restated the
consulting agreement, dated January 8, 2003, among Quest Clinical Trials Inc.
(now AMD), Rheo Clinic and Siegel;
 
AND WHEREAS, in connection with the Original Consulting Agreement, TLCV, Rheo
Clinic and Quest Clinical Trials Inc. (now AMD) entered into an indemnity
agreement, dated as of August 1, 2003, pursuant to which Rheo Clinic agreed to
indemnify and hold harmless Quest Clinical Trials Inc. (now AMD) and its doctors
and personnel from and against liability, losses, damages and expenses suffered
under the circumstances provided for therein and pursuant to which TLCV
guaranteed the performance by Rheo Clinic of its obligations thereunder (the
“Indemnity Agreement”);
 
AND WHEREAS as of December 31, 2005, OccuLogix, L.P. assigned all of its assets
and liabilities to OCC, including, without limitation, its rights and
obligations under the Original Consulting Agreement;
 
AND WHEREAS the Original Consulting Agreement had been replaced by the
consulting agreement, dated September 1, 2005, among OccuLogix, AMD and Siegel
(the “Current Consulting Agreement”);
 
AND WHEREAS the services provided under the Current Consulting Agreement are no
longer required;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants set out in
this Agreement (the receipt and sufficiency of which are hereby acknowledged by
the parties), the parties hereto agree as follows:
 

1.  
TERMINATION OF AGREEMENTS

 
1.1  AMD, Rheo Clinic, Siegel and OCC hereby acknowledge and agree that,
effective as of the date hereof, pursuant to Section 5.2 of the Original
Consulting Agreement, the Original Consulting Agreement is automatically
terminated, and rendered null and void, by reason of the termination of Siegel’s
Employment Agreement.
 
1.2  TLCV, Rheo Clinic and AMD hereby agree that, effective as of the date
hereof, the Indemnity Agreement is terminated and rendered null and void, save
and except for those provisions thereof that are expressly stated to survive its
termination.
 
1.3  OccuLogix, AMD and Siegel hereby acknowledge and agree that, effective as
of the date hereof, the Current Consulting Agreement is terminated and rendered
null and void, save and except for those provisions thereof that are expressly
stated to survive its termination.
 

2.  
WAIVER OF NOTICE

 
2.1  Each of OccuLogix, AMD and Siegel hereby waives the requirement, contained
in Section 4.1 of the Current Consulting Agreement, to provide 30 days’ written
notice of an intention to terminate the Current Consulting Agreement.
 

3.  
REPRESENTATIONS AND WARRANTIES

 
3.1  Each of the parties hereto, other than Siegel, hereby represents and
warrants to the other parties that:
 

(a)  
it has the corporate power and capacity to enter into, and perform its
obligations under, this Agreement; and

 

(b)  
it has taken all necessary action on its part to authorize the execution and
delivery by it of this Agreement and the performance of its obligations
hereunder.

 
3.2  Siegel hereby represents and warrants to the other parties that:
 

(a)  
he has had sufficient time to review and consider this Agreement thoroughly;

 

(b)  
he has read and understands the terms of this Agreement and his obligations
hereunder; and

 

(c)  
he has been given an opportunity to obtain independent legal advice, or such
other advice as he may desire, concerning the interpretation and effect of this
Agreement.

 

4.  
FURTHER ASSURANCES

 
4.1  Each of the parties hereto hereby agrees to do, execute, acknowledge and
deliver, or to cause to be done, executed, acknowledged and delivered, such
further acts, documents and instruments as may be reasonably necessary to
accomplish the intent of this Agreement.
 

5.  
GOVERNING LAW

 
5.1  This Agreement shall be governed by, and construed in accordance with, the
laws of the Province of Ontario and the federal laws of Canada applicable
therein.
 

6.  
SIGNATURE

 
6.1  This Agreement may be signed by facsimile and in counterpart, and each such
counterpart will constitute an original document, and such counterparts, taken
together, will constitute one and the same document.
 

7.  
TIME OF ESSENCE

 
Time is of the essence in this Agreement.


 
IN WITNESS WHEREOF the parties hereto have executed this Agreement.
 

   
 
OCCULOGIX, INC.
 
 
By:
 
 
/s/ Thomas P. Reeves
 
 
 
Thomas P. Reeves
 
 
 
President and Chief Operating Officer
 
           
 
AMD MEDICAL SERVICES INC.
 
 
By:
 
 
/s/ Irving J. Siegel
 
 
 
Irving J. Siegel
 
 
 
President
 



 


 

   
 
/s/ Irving J. Siegel
 
Signature of Witness
 
 
Irving J. Siegel
 
     
Name of Witness (please print)
   






   
 
OCCULOGIX CANADA CORP.
 
 
By:
 
 
/s/ Elias Vamvakas
 
 
 
Elias Vamvakas
 
 
 
President and Secretary
 
           
 
RHEO CLINIC INC.
 
 
By:
 
 
/s/ Brian Andrew
 
 
 
Brian Andrew
 
 
 
Secretary
 
           
 
TLC VISION CORPORATION
 
 
By:
 
 
/s/ Brian Andrew
 
 
 
Brian Andrew
 
 
 
Secretary
 
       


